NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2316
                                      ___________

                                   MATTHEW JONES,
                                             Appellant

                                             v.

                    KENT COUNTY SUPERIOR COURT, Delaware
                      ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-17-cv-00394)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 4, 2018
            Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                              (Opinion filed: May 4, 2018)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Pro se Appellant Matthew Jones appeals from the dismissal of his complaint as

frivolous, and because it sought monetary relief against a defendant who is immune from



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
such relief. See 28 U.S.C. § 1915(e)(2)(B)(i) & (iii).1 We have jurisdiction under 28

U.S.C. § 1291. For the following reasons, we will vacate the judgment, and remand for

further proceedings.

         Jones filed a complaint seeking $2 billion in damages against the Kent County

Superior Court of Delaware for violations of his rights stemming from two involuntary

civil commitment hearings allegedly held “in absentia” on February 10th and 17th, 2017.2

At the time of the hearings, Jones was being held at Dover Behavioral Health. The

Superior Court issued orders requiring Jones to continue treatment for his schizophrenia,

to take medication, and to see a psychiatrist. As a basis for his action, Jones lists a

multitude of criminal and civil statutes, including 18 U.S.C. §§ 594, 1583 & 2251

(“Intimidation of voters,” “Enticement into slavery,” and “Sexual exploitation of

children”), and the first fifteen amendments to the U.S. Constitution, none of which he

relates to the allegations in his complaint. He alleges that he has been “injured from head

to toe” and that the “antipsychotics given to me poisoned my whole body and brain.”




1
    Jones was granted in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915.
2
  According to the complaint, on January 31, 2017, Jones’ mother called the Delaware
State Police and Recovery Innovations International (RI), an organization specializing in
crisis, health, and recovery, for a “psych evaluation.” He was arrested and held for 12
hours at Seaford Nanticoke Hospital, transferred to RI for a period of 24 hours, and was
then transferred to Dover Behavioral Health System, a private psychiatric facility, where
he remained until February 22, 2017.
                                              2
       Upon de novo review,3 we agree with the District Court that Jones’ claims are

barred by the Eleventh Amendment, which protects a state or state agency from suit,

unless Congress has specifically abrogated the state's immunity or the state has waived its

own immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984); Laskaris v. Thornburgh, 661 F.2d 23, 25-26 (3d Cir. 1981). The Delaware

Constitution vests the State’s judicial power, in part, in the Superior Court, see Del.

Const. art. IV § 1, and thus it is an “arm of the state” entitled to immunity from suit. See

Fitchik v. N.J. Transit Rail Operations, Inc., 873 F.2d 655, 658 (3d Cir. 1989) (en banc)

(a state agency or department is an “arm of the state” when a judgment against it “would

have had essentially the same practical consequences as a judgment against the State

itself”) (citation omitted). Because Delaware has not waived its Eleventh Amendment

immunity, the claims against the Superior Court were subject to dismissal under §

1915(e)(2)(B)(iii).

       Although we agree with this disposition, we disagree with the District Court’s

determination that amendment would necessarily be futile.4 We recognize that the

complaint contains fanciful allegations and untenable theories of liability; however, it

must be read in light of Jones’ pro se status. See Dluhos v. Strasberg, 321 F.3d 365, 369

(3d Cir. 2003) (stating the general rule that courts are to liberally construe pro se


3
  See Dotzel v. Ashbridge, 438 F.3d 320, 324-25 (3d Cir. 2006) (exercising de novo
review over a district court’s legal determination regarding immunity).
4
  We review de novo the District Court’s futility determination. See Maiden Creek
Assocs. v. U.S. Dep't of Transp., 823 F.3d 184, 189 (3d Cir. 2016).
                                              3
litigants’ pleadings). Jones states that the civil commitment hearings were held “without

my presence. I was unable to attend. They were held with me in [a]bsentia.” Construed

liberally, the complaint can be read to state that Jones was deprived of an opportunity to

be heard at these proceedings. Such allegations, if further developed, may state a claim

for relief that is not facially frivolous. See Vitek v. Jones, 445 U.S. 480, 491-92, 494-95

(1980) (recognizing “that for the ordinary citizen, commitment to a mental hospital

produces ‘a massive curtailment of liberty,’ and in consequence ‘requires due process

protection’” including a hearing at which the individual has an opportunity to be heard

and present evidence) (internal citation omitted); Washington v. Harper, 494 U.S. 210,

235 (1990) (noting that, to comport with due process, a civil commitment hearing must

provide the opportunity to be heard “at a meaningful time and in a meaningful manner”)

(citation omitted); cf. Benn v. Universal Health Sys., Inc., 371 F.3d 165, 174 (3d Cir.

2004) (noting that “in an emergency situation, a short-term [civil] commitment without a

hearing does not violate procedural due process”) (emphasis added). If Jones can amend

his complaint to add a proper defendant and provide specific details that will enable

assessment of the claim, it may survive dismissal.5 Thus, we cannot say that amendment

would be futile as to this claim.6


5
  We note that, to survive dismissal under § 1915(e)(2)(B), Jones must plead additional
“factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
6
  In light of our disposition, we need not address the District Court’s failure to provide a
sufficient basis for review of its determination that the complaint was subject to dismissal
as frivolous under § 1915(e)(2)(B)(i).
                                               4
       In light of the foregoing, while we express no view as to whether Jones will

ultimately plead any meritorious claims, we conclude that the District Court erred in

determining that providing Jones leave to amend the complaint would be futile.

Accordingly, we will vacate the District Court’s order dismissing the case and remand for

further proceedings consistent with this opinion.7




7
  While the appeal was pending, the District Court denied Jones' post-judgment motions,
including one which possibly could be construed as a timely motion for reconsideration
of the dismissal order. However, as Jones never filed an amended notice of appeal, the
order denying those motions is not before this Court. See Fed. R. App. P. 4(a)(4)(B)(ii);
United States v. McGlory, 202 F.3d 664, 668 (3d Cir. 2000).
                                             5